
	

115 HR 5564 IH: Help Students Vote Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5564
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2018
			Mr. Krishnamoorthi (for himself, Mr. Pallone, Ms. Moore, Mr. Hastings, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend title IV of the Higher Education Act of 1965 to require institutions of higher education
			 that participate in programs under such title to distribute voter
			 registration forms to students enrolled at the institution, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Help Students Vote Act. 2.Sense of CongressIt is the sense of Congress that political participation and civic engagement are fundamental to the health of American democracy, and that all citizens should be encouraged to vote, regardless of party affiliation.
 3.FindingsCongress finds the following: (1)According to the National Center for Education Statistics, undergraduate enrollment is projected to increase from 17,000,000 to 19,300,000 students between 2015 and 2026, and nearly 3,000,000 undergraduate and graduate students today enroll in exclusively online education.
 (2)According to the Pew Research Center, people between the ages of 18 and 35 comprise roughly 31 percent of the overall electorate.
 (3)In 2014, young adults (ages 18 to 29) made up about 21 percent of the voting eligible population but only 17 percent of this populations cast a ballot in the 2014 election.
 (4)Just 42 percent of 18–24 year olds said they were registered to vote in 2014, which was the lowest rate in 40 years.
 (5)In 2008, 21 percent of young adults (ages 18 to 29) said they weren’t registered to vote because they missed the registration deadline. Six percent said they didn’t know where or how to register.
 4.Distributing voter registration formsSection 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) is amended to read as follows:
			
				(23)
 (A)The institution will make a good faith effort to distribute voter registration forms to each student, and to make such forms widely available to students at the institution. In this paragraph, the term student means an individual who is enrolled at the institution as an undergraduate or graduate student on a full-time or part-time basis, including an individual who is solely enrolled in an online course.
 (B)The institution shall be considered in compliance with the good faith requirements of subparagraph (A)—
 (i)if, with respect to each student enrolled and physically in attendance at the institution, the institution—
							(I)
 (aa)distributes voter registration forms not less than twice in a calendar year, and distributes such voter registration forms not less than 30 days in advance of the deadline for registering to vote within the State for the next scheduled Federal or State primary election and not less than 30 days in advance of the deadline for registering to vote within the State for the next scheduled Federal or State general election; or
 (bb)electronically transmits a message containing a voter registration form (or the message contains an Internet address where such a form can be down­loaded) acceptable for use in the State in which the institution is located to each such student, and such electronic message is devoted exclusively to voter registration, not less than twice in a calendar year, and transmits such a message not less than 30 days in advance of the deadline for registering to vote within the State for the next scheduled Federal or State primary election and not less than 30 days in advance of the deadline for registering to vote within the State for the next scheduled Federal or State general election;
 (II)makes available information regarding State registration deadlines, residency requirements, voter identification, and absentee voting, as applicable; and
 (III)ensures that an appropriate staff person or office has been designated as a Campus Vote Coordinator to ensure compliance in accordance with this clause at the institution and who shall— (aa)be publicly designated as the Campus Vote Coordinator, along with the Coordinator’s contact information, on the institution’s website; and
 (bb)upon request, provide to students residency requirements for voting, including the ability of out of State students to vote in the State in which they are enrolled and physically in attendance, in accordance with applicable State law; and
 (ii)if, with respect to each student enrolled exclusively in distance education or correspondence programs and who is not physically in attendance at the institution, the institution—
 (I)transmits a message of referral to a centralized voter registration website or platform that provides applicable voter registration forms and information to potential voters in all States, provided that such platform is hosted by a government affiliated website; and
 (II)transmits such message not less than twice in a calendar year. (C)The institution may also include voter registration forms within materials or information distributed to newly enrolled, or returning, students at the beginning of a term, consistent with the requirements of subparagraph (B)..
 5.Grants authorizedThe Secretary of Education shall award grants to institutions of higher education that greatly exceed the minimum requirements under section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)), including as demonstrated by—
 (1)sponsoring large on campus voter mobilization efforts; (2)engaging the surrounding community in nonpartisan voter registration and get out the vote efforts;
 (3)creating a website with centralized information about voter registration and election dates; (4)inviting candidates to speak on campus; and
 (5)offering rides to the polls to increase voter education, registration, and mobilization. 6.Enforcement actions (a)Corrective action (1)In generalThe Secretary of Education shall submit a written warning to an institution of higher education that violates a requirement of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) that includes a direction to correct the violation not later than 60 days after the date the warning was received.
 (2)Actions authorizedIf an institution of higher education does not correct a violation in accordance with a direction from the Secretary of Education as described in paragraph (1), the Attorney General of the United States may authorize the appropriate State law enforcement officer or the chief elections official of a State to commence a civil action in accordance with subsection (b).
				(b)Civil actions
 (1)In generalA State law enforcement officer or chief elections official of a State may commence a civil action in accordance with subsection (a) in the appropriate district court of the United States against the institution that engages in a pattern or practice of violating section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)).
 (2)ReliefIn a civil action commenced under paragraph (1), the court may— (A)grant any appropriate equitable or declaratory relief with respect to the violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23));
 (B)award all other appropriate relief to any person or group aggrieved by the violation; (C)to vindicate the public interest, assess a civil penalty in an amount not exceeding the amount listed in section 487(c)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)(B)) for any violation; and
 (D)take into account the number of days in which the infraction occurred. (3)InterventionUpon timely application, a person aggrieved by a violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) with respect to which a civil action is commenced under this subsection may intervene in such action, and may obtain such appropriate relief as the person could obtain in a civil action under subsection (c) with respect to such violation, along with costs and reasonable attorneys fees.
				(c)Private right of action
 (1)In generalAny person or group aggrieved by a violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) may commence a civil action in any appropriate district court of the United States against the institution that engages in such violation.
 (2)ReliefIn a civil action commenced under paragraph (1), the court may— (A)grant any appropriate equitable or declaratory relief with respect to the violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23));
 (B)award any other appropriate relief to the person or group aggrieved by the violation, including the costs of the action, such as reasonable attorneys’ fees;
 (C)to vindicate the public interest, assess a civil penalty in an amount not exceeding the amount listed in section 487(c)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)(B)) for any violation; and
 (D)take into account the number of days in which the infraction occurred. (3)ReportingNot later than 60 days before the date a person or group aggrieved by a violation of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) commences a civil action under paragraph (1), the person or group shall report the violation to the Department of Education, a Federal or State law enforcement agency, and the institution purported to have committed the violation via an affidavit detailing the alleged violation.
 (d)Preservation of remediesNothing in this section shall be construed to preclude or limit any remedy otherwise available under other law, including consequential and punitive damages.
			
